DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 05/15/2020. Claims 1-12 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 05/15/2020. These drawings are reviewed and accepted by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/19/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over of Kim et al. (U.S 2016/0192420) in view of Gao et al. (U.S 2018/0262288). 
For citation purposes, hereinafter, the Office Action refers to the cited by Gao et al. with provisional 62/207,510, which qualifies as prior art date.
For claim 1: 
Kim discloses a method of transmitting an uplink relay signal by a relay user equipment (UE) in a wireless communication system (see Kim, at least figures 6-7; relay UE transmit uplink relay signal), the method comprising: 
generating the uplink relay signal by superposition-encoding relay data and sidelink data according to a predetermined power ratio; and transmitting a superposition encoding specific reference signal sequence related with the power ratio and the uplink relay signal to a base station (BS) and a target UE (see Kim, at least paragraph [0119]- [0120]; [0149]; [0116] and figure 23, [0327];  disclose of superposition coding a message and discloses a 2D2 relay UE inside the network receiving a message form a D2D UE outside the network where the message which is received by the D2D device inside the network corresponds to sidelink data and the message is sent to base station corresponds to uplink data).
Kim discloses superposition coding a message but does not explicitly disclose generating the uplink relay signal by superposition-encoding relay data and sidelink data according to a predetermined power ratio. 
Gao, from the same or similar fields of endeavor, disclose the information indicating the first and/or second ratio is signaled explicitly using a number of predetermined bits, wherein each predetermined bit indicates a particular ratio and when the network node is configured to perform the superposed transmission using a transmission mode comprising Cell-specific Reference Signals, CRS and perform the superposed transmission using a transmission mode comprising Demodulation Reference Signals, DMRS, the network node may further transmit information indicating a third ratio between the total transmission power available for the superposed transmission and the transmission power of the transmission resources used by the CRS and set the transmission power of the DMRS to correspond to the total transmission power available for the superposed transmission (see Gao, pages 12-13, 26-32; page 38; a predefined power ratio can be assumed).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method including a predetermined power ratio as taught by Gao. The motivation for doing this is to provide a system networks in order to improve their joint distance properties.  
For claims 2 and 8: 
In addition to rejection in claims 2 and 8, Kim-Gao further disclose wherein the relay data is decoded by the BS from the uplink relay signal using the power ratio related with the superposition encoding specific reference signal sequence (see Gao, pages 12-13, 26-32; perform the superposed transmission using a transmission mode comprising Cell-specific Reference Signals, CRS and perform the superposed transmission using a transmission mode comprising Demodulation Reference Signals, DMRS, the network node may further transmit information indicating a third ratio between the total transmission power available for the superposed transmission and the transmission power of the transmission resources used by the CRS and set the transmission power of the DMRS to correspond to the total transmission power available for the superposed transmission). The motivation for doing this is to provide a system networks in order to improve their joint distance properties.  
For claims 3 and 9: 
In addition to rejection in claims 3 and 9, Kim-Gao further disclose wherein the sidelink data is decoded by the target UE from the uplink relay signal using the power ratio related with the superposition encoding specific reference signal sequence (see Kim, at least paragraph [0119]- [0120]; [0149]; [0116] and figure 23, [0327] and see Gao, at least pages 9,12, 24, 29; the first and second wireless device 121, 122, respectively, and the first and second wireless device 121,122 may calculate its PDSCH to CRS transmit power ratio). The motivation for doing this is to provide a system networks in order to improve their joint distance properties.  
For claim 7: 
For claim 7, claim 7 is directed to a relay user equipment (UE) in a wireless communication system which has similar scope as claim 1. Therefore, claim 7 remains un-patentable for the same reasons.
Allowable Subject Matter
Claims 4-6, 10-11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Xiong et al. (U.S 2018/0213379), discloses a transmit signal path to forward processed data, based on the data, to an evolved NodeB (eNB), wherein at least one of: (a) the data is received via Device-to-Device (D2D) sidelink; (b) the MTC relay device is a relay node and the data is received via a relaying link. Maric et al. (U.S 2017/0164232), discloses the generated compression index is encoded using superposition coding. Sun et al. (U.S 2018/0054339), discloses a predefined or configurable set of power-split ratios may be used, which may depend on spatial layer usage.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Lan-Huong Truong/
Patent Examiner, Art Unit: 2464
10/23/2021